Citation Nr: 1104673	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-31 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant, J. C.




ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from February 1962 to March 
1982.  He died in May 2006.  The appellant is the Veteran's 
widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In August 2010, the appellant and another witness, J. C., 
testified during a Board hearing before the undersigned Veterans 
Law Judge at the RO.  A transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

The appellant argues, in part, that the Veteran's T-cell 
lymphoma-listed on his May 2006 death certificate as the 
immediate cause of his death-was the result of exposure to Agent 
Orange during his period of service at U-Tapao Air Force Base in 
Thailand.  Service personnel records reflect that the Veteran 
served at U-Tapao Air Force Base from January 1972 to January 
1973.  

VA recently amended its procedures for developing certain cases 
where exposure to herbicides is asserted as the cause of a 
disability, including cases where a veteran served in Thailand.  
Specifically, VA Compensation and Pension Service has determined 
that special consideration of herbicide exposure on a factual 
basis should be extended to veterans whose duties placed them on 
or near the perimeters of Thailand military bases.  See M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C.  VA is to follow 
certain steps to verify exposure to herbicides when it is claimed 
that a veteran with service in Thailand during the Vietnam Era 
(January 9, 1962, to May 7, 1975) developed a disability due to 
herbicide exposure, including a determination of whether the 
veteran is shown to have been near the air base perimeter as 
shown by evidence of daily work duties, performance evaluation 
reports, or other credible evidence.  Id.

In January 2011, the appellant submitted additional argument and 
evidence, including a map and aerial photograph of U-Tapao 
Airfield, which she stated was in order to show the proximity of 
the Veteran's service at U-Tapao Air Force Base to the base 
perimeter.  A January 2011 statement from the appellant's 
representative indicates that the appellant does not wish to 
waive RO consideration of this evidence, and therefore requests 
that the appeal be remanded for initial consideration of such 
evidence by the RO.

As the Board has received pertinent evidence not initially 
considered by the RO, and the appellant has not waived the 
procedural right of initial RO consideration of the evidence, 
such evidence must be referred to the RO for review.  See 38 
C.F.R. § 20.1304(c) (2010).  



Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should undertake all 
appropriate additional development on the 
appellant's claim, to include obtaining a 
copy of any pertinent, outstanding records, 
and all necessary development to comply with 
the procedures set forth in M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, as relates 
to claimed exposure to herbicides in Thailand 
during the Vietnam era. 

2.  Then, the RO or the AMC should 
readjudicate the issue on appeal, considering 
all evidence associated with the claims file 
since the RO's most recent adjudication of 
the issue.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, a Supplemental Statement of the 
Case should be issued to the appellant and 
her representative.  The requisite period of 
time for a response should be afforded.  
Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


